Citation Nr: 1121198	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-49 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for diplopia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to March 1992, and from December 1993 to March 2008.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for residuals of an in-service TBI have been raised by the Veteran's representative at the March 2011 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

First, the Veteran testified at his March 2011 Board hearing that, since his military discharge, he has been treated by the Patrick Air Force Base for his service-connected diplopia.  The claims file does not currently contain these post-service records.  All pertinent records should be obtained and added to the claims file.

Second, since the Veteran filed his claim for service connection in April 2008, the provisions for evaluating post-traumatic brain injuries, at 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045, have been significantly revised, effective October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The amendment shall apply to all applications for benefits received by VA on and after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a Veteran whose residuals of TBI were rated by VA under a prior provision of 38 C.F.R. § 4.124a, DC 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The Veteran was previously rated under 38 C.F.R. § 4.79, DC 6090.  However, since the Veteran's diplopia has been found by the August 2008 VA examiner to be a residual of his in-service TBI, the Veteran is also entitled to be rated under the old and new criteria for TBI.  The RO has not considered the Veteran's appeal under the old or new criteria for TBIs.  Thus, the Board finds that the Veteran should be contacted for the purpose of determining whether he desires review of his case under the new version of DC 8045.  The Veteran's appeal should then be considered by the RO/AMC under the old and the new criteria (if the Veteran so desires) for TBIs.  38 C.F.R. 
§ 4.124a, DC 8045.

Finally, the Veteran's last VA examination to assess the current severity of his service-connected diplopia was in August 2008.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is over two years old.  This examination was also for the primary purpose of establishing service connection for the Veteran's diplopia, which has since been established, and not for assessing the current severity of the Veteran's diplopia, and whether it causes headaches.  Further, a TBI VA examination has not been provided to the Veteran, and thus one is needed, since his service-connected diplopia is a residual of his in-service TBI.  Therefore, the Board finds that a new VA examination is required to assess the current level of severity of the Veteran's service-connected diplopia.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided VCAA notice for his diplopia claim.  The notice should address the TBI criteria contained in both the old and the new versions of Diagnostic Code 8045.  The notice should also ask the Veteran whether he desires review of his case under the new version of Diagnostic Code 8045.  38 C.F.R. 
§ 4.124a.

2.  Afford the Veteran an opportunity to identify each private provider or any non-VA treating facility rendering treatment.  The Veteran should be asked to present evidence of an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as a result of diplopia.

3.  Obtain all pertinent treatment records from the Patrick Air Force Base that have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  The Veteran should be scheduled for an appropriate VA examination, by a physician with training in matters involving TBI, for an opinion as to the current nature and severity of his service-connected diplopia, and its relationship to the Veteran's claimed headaches.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should, to the extent possible, elicit a complete history (including how this disability interferes with employment) from the Veteran, and specifically identify all neurological manifestations directly attributable to the head injury, specifically identify whether the Veteran suffers from multi-infarct dementia due to his head injury, identify any purely neurological symptoms attributable to the service-connected disability, and provide an opinion regarding the impact of residuals of the head injury on the Veteran's ability to work.  Perhaps unlikely in this case, if the Veteran is mentally incapable of providing a complete history, this is to be noted in the report by the examiner.

In the event that the Veteran also elects to have his case reviewed under new Diagnostic Code 8045, the examiner should also provide specific opinions addressing, since October 23, 2008, the degree to which the service-connected disability is manifested by facets of cognitive impairment, including to memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; consciousness, and the effect this disorder has on the Veteran's ability to maintain employment.  

The VA examiner should also discuss all findings in terms of Diagnostic Code 6090.  Specifically, the VA examiner should report on the current severity of the muscles of the eyes, the vision of the eyes, and the depth perception of the eyes.
  
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).

5.  After the above actions have been completed, readjudicate the Veteran's claim under all applicable rating criteria, including the old and new versions (if the Veteran requests review under the new version) of Diagnostic Code 8045 and the current version of Diagnostic Code 6090.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



